Title: From Alexander Hamilton to James McHenry, 8 July 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York July 8. 1799

I have considered the rules transmitted in your letter of the 2d. instant relative to rank & promotion.
They appear to me founded on just principles nor do I know that they can be improved. I will however present to your consideration some observations on two or three points.

It seems to me questionable whether the preference given to full Colonels of the deranged Officers over Lt Col Comts., who served to the end of the War be expedient. It is making that a matter of substance of which was purely nominal. The grade of Lt Col Commandant was in our system to all purposes of service & promotion equal to that of Colonel. And the general principle of preserving officers who served to the end of the War seems to be as applicable to this particular as to any other.
It is desireable to exempt a military commander from the exercise of a discretion in personal matters which may expose him to the supposition of favouritism. It is possible the Commander in chief may not like to be charged with that which is proposed to be conferred upon him; though he could have no objection to aid the determination of the President with all requisite information.
Perhaps the clause may with advantage be altered to stand thus:
“The relative Rank of officers who have not been in service will be determined by the President. The commander in Chief will report to him their names with such information as he may deem proper.”
The last clause will I think be more accurate, if altered into this form.
“On the happening of a vacancy, the officer next in rank will in ordinary cases be considered as the most proper person to fill the same. But this rule is considered as subject to exceptions in extraordinary cases.”
It will be useful also in my opinion to add a clause to this effect—
In promotions to the several ranks of generals, The officers of Cavalry Artillery & Infantry will be considered as eligible indiscriminately or without distinction of one Corps from another.
To confine the Officers of Artillery and Cavalry to their particular corps with appointments of General Officers is to render the chance of promotion unequal, and to discourage in the several classes of Officers the study of all the branches of Tactics. The contrary principle will have a contrary effect; and though it is rarely to be expected that an officer of Cavalry or infantry will be competent to the service of the Artillery, yet nothing is more easy than for the officers of those corps to be acquainted with the tactics of each, and an officer of Artillery can without difficulty make himself Master of the Tactics of the Cavalry & Infantry. The plan of an indiscriminate choice will also increase the chances of having qualified Generals.

And if the idea itself be approved it is expedient to prepare the army to expect its application by ingrafting it in the system of Promotion.
With great respect   I have the honor to be sir
The Secy of War
